               Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 1 of 23




                            IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                            Plaintiff,                         Civil Action No. 2:20-cv-543

           v.                                                  COMPLAINT FOR DECLARATORY
                                                               AND INJUNCTIVE RELIEF
 NORMAL BRAND, LLC.,

                            Defendant.


                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Blair Douglass (“Mr. Douglass” or “Plaintiff”) seeks a permanent injunction requiring a

change in Normal Brand, LLC (“Normal Brand” or “Defendant”) corporate policies to cause its

online store to become and remain accessible to individuals who are partially sighted, visually

impaired, or totally blind. In support thereof, Mr. Douglass respectfully asserts as follows:

                                             INTRODUCTION

          1.       Mr. Douglass lives in Pittsburgh, Pennsylvania. He works for an area university as

a Program Administrator, managing all phases of the admission process for a highly competitive

science        training   program,       among   other   things.   See   LinkedIn,   Blair    Douglass,

https://www.linkedin.com/in/blair-douglass-a0700871 (last accessed Apr. 15, 2020). Mr.

Douglass is also a licensed Pennsylvania attorney. He graduated from the University of Pittsburgh

School of Law. During his enrollment at Pitt Law, Mr. Douglass completed a judicial internship

in the United States District Court for the Western District of Pennsylvania. Id.

          2.       Mr. Douglass is blind and has advocated for individuals with visual impairments

his entire life. See Treshea N. Wade, Blindness doesn’t keep teen from success, Trib Total Media,

LLC, May 30, 2005, https://archive.triblive.com/news/blindness-doesnt-keep-teen-from-success/
            Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 2 of 23




(last accessed Apr. 15, 2020) (“I am not striving necessarily for perfection, but I just want to do

well[.] …Sure I have a disability. But it’s a disability that anyone can readily overcome with a lot

of hard work.”); Zak Koeske, Pitt student aims to rise above stereotype, Pittsburgh Post-Gazette,

July 23, 2009, https://www.post-gazette.com/local/south/2009/07/23/Pitt-student-aims-to-rise-

above-stereotype/stories/200907230364 (last accessed Apr. 15, 2020) (“Blindness can't hold you

back from doing anything you want to do[.] …Blindness is simply a physical condition. You have

to make a few adaptations, but those aren't big enough to affect your ability to do a job competently.

…There are always going to be some people who doubt your ability. ... I have no trouble trying to

prove them wrong.”).

       3.      As a result of his blindness, Mr. Douglass relies on screen reader auxiliary aids,

including JAWS 2020 from Freedom Scientific and VoiceOver with iOS, to access digital

information, like a Microsoft Word document, an email, or a website.

       4.      A screen reader auxiliary aid “translates the visual internet into an auditory

equivalent. At a rapid pace, the software reads the content of a webpage to the user.” Andrews v.

Blick Art Materials, LLC, 286 F.Supp.3d 365, 374 (E.D.N.Y. 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.



                                                  2
             Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 3 of 23




Id.; See also American Foundation for the Blind, Screen Readers, https://www.afb.org/blindness-

and-low-vision/using-technology/assistive-technology-products/screen-readers         (last   accessed

Apr. 15, 2020) (discussing how screen readers work).

       5.       Normal Brand is retailer that sells apparel and accessories. Unlike retailers 30-years

ago, Normal Brand does not operate a brick-and-mortar retail storefront which Mr. Douglass may

visit in person. If Mr. Douglass wants to purchase the goods that Normal Brand sells, he must do

so online.

       6.       In order to research and purchase the products that Normal Brand sells, customers

must visit Normal Brand’s online store, located at https://thenormalbrand.com/ (the “Digital

Platform”), which Digital Platform Normal Brand owns, operates, and controls. See Normal Brand,

Privacy Policy & Terms of Service, https://thenormalbrand.com/pages/privacy-policy (last

accessed Apr. 15, 2020).

       7.       Normal Brand is responsible for the policies, practices, and procedures concerning

the Digital Platform’s development and maintenance.

       8.       Unfortunately, Normal Brand denies approximately 8.1 million Americans who

have difficulty seeing access to the Digital Platform’s goods, content, and services because the

Digital Platform is incompatible with the screen reader programs these Americans use to navigate

an increasingly ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5

People Have a Disability in the U.S., Census Bureau Reports, Report Released to Coincide with

22nd          Anniversary         of         the        ADA           (Jul.        25,         2012),

https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed

Apr. 15, 2020) (“About 8.1 million people had difficulty seeing, including 2.0 million who were

blind or unable to see.”); Emily Heaslip, U.S. Chamber of Commerce, 5 Ways to Optimize Your



                                                   3
            Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 4 of 23




E-Commerce          Site       for         Mobile       Shopping         (Jan.       6,       2020),

https://www.uschamber.com/co/run/technology/building-mobile-friendly-ecommerce-websites

(“New research by Leanplum found that 95% of consumers will buy at least half of their gifts

online.”) (last accessed Apr. 15, 2020).

       9.      Mr. Douglass brings this civil rights action against Normal Brand to enforce Title

III, which requires, among other things, that a public accommodation (1) not deny persons with

disabilities the benefits of its services, facilities, privileges and advantages; (2) provide such

persons with benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary

aids and services—including electronic services for use with a computer screen reading auxiliary

aid—where necessary to ensure effective communication with individuals with a visual disability,

and to ensure that such persons are not excluded, denied services, segregated or otherwise treated

differently than sighted individuals; and (4) utilize administrative methods, practices, and policies

that provide persons with disabilities equal access to online content.

       10.     By failing to make its Digital Platform, a service of a public accommodation subject

to Title III, available in a manner compatible with screen reader programs, Normal Brand deprives

individuals who are partially sighted, visually impaired or totally blind the benefits of the goods,

content, and services of its online store—all benefits it affords nondisabled individuals—thereby

increasing the sense of isolation and stigma among these Americans that Title III was meant to

redress.

       11.     Because Normal Brand’s Digital Platform is not and has never been accessible, and

because upon information and belief Normal Brand does not have, and has never had, an adequate

corporate policy that is reasonably calculated to cause its Digital Platform to become and remain




                                                    4
           Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 5 of 23




accessible, Mr. Douglass invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction

requiring that:

                                                                              Defendant’s Deadline
 Compl. ¶                          Relief Requested                            to notify Plaintiff’s
                                                                              counsel of completion

              Defendant retain a qualified consultant acceptable to
              Plaintiff (“Approved Accessibility Consultant”) who
              shall assist it in improving the accessibility of its Digital
                                                                               30-days of Court’s
   11(a)      Platform, including all third-party content and plug-ins,
                                                                                     Order
              so the goods and services on the Digital Platform may be
              equally accessed and enjoyed by individuals with vision
              related disabilities.

              Defendant work with the Approved Accessibility
                                                                         180-days of Court’s
              Consultant to ensure that all employees involved in
                                                                        Order and every 180-
   11(b)      digital development be given accessibility training on a
                                                                       days thereafter until the
              biennial basis, including onsite training to create
                                                                       Court orders otherwise
              accessible content at the design and development stages.

              Defendant work with the Approved Accessibility
              Consultant to perform an automated accessibility audit on   90-days of Court’s
              at least a quarterly basis to evaluate whether Defendant’s  Order and every 90-
   11(c)
              Digital Platform may be equally accessed and enjoyed by days thereafter until the
              individuals with vision related disabilities on an ongoing Court orders otherwise
              basis.

              Defendant work with the Approved Accessibility
              Consultant to perform end-user accessibility/usability
              testing on at least a quarterly basis with said testing to be
                                                                             90-days of the Court’s
              performed by humans who are blind or have low vision,
                                                                              Order and every 90-
   11(d)      or who have training and experience in the manner in
                                                                            days thereafter until the
              which persons who are blind use a screen reader to
                                                                            Court orders otherwise
              navigate, browse, and conduct business online, in
              addition to the testing that is performed using semi-
              automated tools.

                                                                               60-days of receiving
              Defendant incorporate all of the Approved Accessibility
                                                                              recommendations until
   11(e)      Consultant’s recommendations within sixty (60) days of
                                                                                 the Court orders
              receiving the recommendations.
                                                                                    otherwise




                                                   5
        Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 6 of 23




          Defendant work with the Approved Accessibility
          Consultant to create an Accessibility Policy that will be
                                                                       60-days of the Court’s
11(f)     posted on its Digital Platform, along with an e-mail
                                                                               Order
          address, instant messenger, and toll-free phone number to
          report accessibility-related problems.

          Defendant directly link to the Accessibility Policy from
                                                                       60-days of the Court’s
11(g)     the header of each homepage and the footer on every
                                                                               Order
          other page of the Digital Platform.

          Defendant accompany the Accessibility Policy with an
          accessible means of submitting accessibility questions
                                                                       60-days of the Court’s
11(h)     and problems, including an accessible form to submit
                                                                               Order
          feedback or an email address to contact representatives
          knowledgeable about the Accessibility Policy.

          Defendant provide a copy of the Accessibility Policy to
          all digital content personnel, contractors responsible for   60-days of the Court’s
11(i)
          digital content, and Client Service Operations call center           Order
          agents (“CSO Personnel”) for the Digital Platform.

          Defendant train no fewer than three of its CSO Personnel
          to escalate calls from users with disabilities who
          encounter difficulties using the Digital Platform.
          Defendant shall have trained no fewer than three of its
          CSO personnel to timely assist such users with
                                                                        180-days of Court’s
11(j)     disabilities within CSO published hours of operation.
                                                                              Order
          Defendant shall establish procedures for promptly
          directing requests for assistance to such personnel
          including notifying the public that customer assistance is
          available to users with disabilities and describing the
          process to obtain that assistance.

          Defendant modify existing bug fix policies, practices,
          and procedures to include the elimination of bugs that        180-days of Court’s
11(k)
          cause the Digital Platform to be inaccessible to users of           Order
          screen reader technology.




                                             6
           Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 7 of 23




             For a period up to two (2) years after the Approved
             Accessibility Consultant validates the Digital Platform is
             free of accessibility errors/violations, Defendant shall
             provide Plaintiff’s Counsel with Quarterly Reports on the
             progress it is making toward implementing the various
             provisions of this Agreement, including Defendant’s
             effort to create and implement an Accessibility Policy,
                                                                             Until the Court orders
   11(l)     testing procedures, the training of its employees involved
                                                                                    otherwise
             in website or mobile application accessibility, and
             information regarding Defendant’s continued evaluation
             of its provision of an accessible online store. Defendant
             shall also report on and provide a summary of formal
             grievances it receives regarding the accessibility of its
             online store, and shall provide a summary of its responses
             to such grievances to Plaintiff’s Counsel.

             Counsel for Plaintiff and Counsel for Defendant will hold
             regularly scheduled telephonic meetings within 30 days
             of the submission of Quarterly Reports in order to discuss
             ongoing progress towards the implementation of proper
             accessibility policies and practices. To this end, Plaintiff,   Until the Court orders
   11(m)
             through his counsel and its experts, shall be entitled to              otherwise
             consult with the Approved Accessibility Consultant at
             their discretion, and to review any written material,
             including but not limited to any recommendations the
             Approved Accessibility Consultant provides Defendant.

       12.     Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website or mobile

application will not cause the website or mobile application to remain accessible without a

corresponding change in corporate policies related to those web-based technologies. Jonathan

Lazur et al., Ensuring Digital Accessibility Through Process and Policy 140 (2015). As one leading

commentator notes:

       The most significant problem is maintaining the accessibility of a large commercial
       site. Without policies, procedures and metrics—such as testing a release for
       accessibility before posting to the website and training in accessible design (so that
       accessibility is part of the design process the way, say, cybersecurity is)—the site’s
       status as accessible will be temporary at best.


                                                  7
            Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 8 of 23




Fighting for Accessible Digital Platform under the ADA: Daniel Goldstein, Brown Goldstein Levy,

Baltimore, Bloomberg BNA, Jan. 13, 2016, ISSN 1098-5190 (reproduced with permission from

Electronic     Commerce       &     Law      Report,     21    ECLR,       2    (Jan.    13,       2016),

https://www.browngold.com/wbcntntprd1/wp-content/uploads/BNA-Fighting-for-Accessible-

Digital Platformss-Under-ADA.pdf) (last accessed Apr. 15, 2020).

        13.    To evaluate whether Normal Brand’s Digital Platform has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause it to remain accessible, the Digital Platform must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals:

        [I]f you have planned to redesign or add a certain segment to your site, then make
        it accessible from the start. It’s far cheaper to plan for an elevator than to decide to
        add one once your 30-story building is complete. Or if you are re-branding, consider
        using templates that will ensure accessibility. Make sure you have policies,
        procedures and metrics in place so that you know if you are maintaining
        accessibility and can identify why, if you are not. Most of all, consult disabled
        consumers or a consumer organization before deciding what you are going to do,
        and have consumers actually test the changes.

        Something you imagine you may need to do, you may not need to do at all or may
        be able to do much cheaper. Something you hadn’t thought to do may be critical to
        accessibility. And, of course, if you work with the disability community, they will
        spread the word that this is no longer a site to be avoided, but to be used.

Id. at 3.

                                   JURISDICTION AND VENUE

        14.    The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        15.    Normal Brand attempts to, and indeed does, participate in the Commonwealth’s

economic life by offering and providing products and services over the Internet to Pennsylvania

                                                   8
          Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 9 of 23




residents, including Mr. Douglass. Unlike, for example, a brewery that cannot sell and ship beer

to consumers in certain states, Normal Brand purposefully avails itself of the benefits and

advantages of operating an interactive, online business open 24-hours a day, 7-days a week, 365-

days a year to Pennsylvania residents. See Gniewkowski v. Lettuce Entertain You Enterprises, Case

No. 2:16-cv-1898-AJS, Order, ECF 123 (W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF

169 (W.D. Pa. June 22, 2017) (Judge Schwab) (citing Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952

F.Supp. 1119 (W.D. Pa. 1997) (exercising specific personal jurisdiction over forum plaintiff’s

website accessibility claims against out-of-forum hotel operator); Law School Admission Council,

Inc. v. Tatro, 153 F.Supp.3d 714, 720-21 (E.D. Pa. 2015) (exercising personal jurisdiction over

out-of-forum website operator); Access Now Inc. v. Otter Products, LLC, 280 F.Supp.3d 287 (D.

Mass. 2017) (exercising personal jurisdiction over forum plaintiff’s website accessibility claims

against out-of-forum website operator); Access Now, Inc. v. Sportswear, Inc., 298 F.Supp.3d 296

(D. Mass. 2018) (same). These online sales contracts between Normal Brand and Pennsylvania

residents involve, and indeed require, Normal Brand’s knowing and repeated transmission of

computer files over the Internet.

       16.     As described in additional detail below, Mr. Douglass was injured when he

attempted to access Normal Brand’s Digital Platform from Pittsburgh, Pennsylvania but

encountered barriers that denied him full and equal access to Normal Brand’s online goods,

content, and services.

       17.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Mr. Douglass’s

claims occurred.




                                                 9
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 10 of 23




                                            PARTIES

       18.     Mr. Douglass is a natural person over the age of 18. He resides in and is a citizen

of Pittsburgh, Pennsylvania, located in Allegheny County.

       19.     Mr. Douglass is and, at all times relevant hereto, has been legally blind and is

therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       20.     Defendant Normal Brand, LLC. is a Missouri limited liability company with a

principle place of business at 6 Radnor Road, Saint Louis, MO 63131.

       21.     Based on the public information available to Mr. Douglass, Normal Brand has the

resources available to make its online store accessible to screen reader users: Normal Brand sells

and ships its products throughout the United States, including Pennsylvania, and internationally;

maintains a robust social media marketing campaign, including into Pennsylvania; and has more

than 87,000 followers on Facebook, including from Pennsylvania. See also Steph Kukuljian, St.

Louis Business Journal, The Normal Brand designs path to $15M in revenue,

https://www.bizjournals.com/stlouis/news/2019/09/19/the-normal-brand-designs-path-to-15m-in-

revenue.html (last accessed Apr. 15, 2020).

                          FACTS APPLICABLE TO ALL CLAIMS

       22.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website and app developers often implement digital technologies

without regard to whether those technologies can be accessed by individuals with disabilities. This

is notwithstanding the fact that accessible technology is both readily available and cost effective.




                                                 10
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 11 of 23




                                     HARM TO PLAINTIFF
       23.     Mr. Douglass attempted to access the Digital Platform from Pittsburgh,

Pennsylvania. Unfortunately, because of Normal Brand’s failure to build its Digital Platform in a

manner that is compatible with screen reader auxiliary aids, including VoiceOver with iOS, Mr.

Douglass is unable to understand, and thus is denied the benefit of, much of the content and

services he wishes to access.

       24.     “VoiceOver is a gesture-based screen reader that lets

you enjoy using iPhone even if you don’t see the screen. With

VoiceOver enabled, just triple-click the Home button (or the side

button on iPhone X or later) to access it wherever you are in iOS.

Hear a description of everything happening on your screen, from

battery level to who’s calling to which app your finger is on. You

can also adjust the speaking rate and pitch to suit you. …You can

control VoiceOver using a simple set of gestures. Touch or drag your

finger around the screen and VoiceOver tells you what’s there. Tap

a button to hear a description, then double-tap to select. Or flick left

and right to move from one element to the next. When you interact with an element, a black

rectangle appears around it so sighted users can follow along. When you prefer privacy, you can

activate a screen curtain to turn off the display completely, but still hear all that VoiceOver has to

say. And now with iOS 13, you can choose from a wide range of gestures and assign those you’re

most comfortable with to the commands you use most.” See Apple, Accessibility,

https://www.apple.com/accessibility/iphone/vision/ (last accessed Apr. 15, 2020).




                                                  11
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 12 of 23




       25.     Below is an example of one online store’s use of sufficiently descriptive alternative

text to describe its products to screen reader users. See Custom Ink, Homepage,

https://www.customink.com/ (last accessed Mar. 28, 2019). The image on the left illustrates what

shoppers perceive visually when browsing Custom Ink’s online store with an iPhone. To the right,

is an image with alternative text highlighted in green. Although invisible to the eye, screen readers

read this highlighted text aloud in order to describe the image to shoppers who cannot perceive

content visually. Without this detailed alternative text, screen reader users cannot determine what

goods and services are available for purchase; they cannot shop online independently.




       26.     Unfortunately, as a result of visiting Normal Brand’s Digital Platform, and from

investigations performed on his behalf, Mr. Douglass found the Digital Platform to be unusable

due to various barriers that deny him full and equal access to the goods and services that Normal

Brand offers. For example:




                                                 12
            Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 13 of 23




       a.       The Digital Platform prevents screen reader users

from accessing some primary content. For example, when

shoppers visit the Digital Platform from a new IP address, Normal

Brand displays a pop-up window offering them the chance to

“UNLOCK 15% OFF YOUR ORDER.” Shoppers who perceive

content visually can click an orange button that Normal Brand

provides in this pop-up window to claim the promotion.

Unfortunately, the Normal Brand does not alert screen readers of

this pop-up window. Instead, screen readers remain focused on

the content of the Digital Platform’s underlying page, making the

pop-up invisible to user. As a result, it is impossible for Mr. Douglass to perceive this promotion

independently, the effect of which would require him to pay more than shoppers who do not use

screen reader technology to shop online

       b.       The Digital Platform allows shoppers to select the

color of the apparel they wish to purchase. Normal Brand displays

each color option visually by placing an icon of that color beneath

the product’s image. Shoppers who perceive content visually will

see these icons and understand the product shown above them is

sold in the color of each icon. Unfortunately, Normal Brand

maintains the Digital Platform in such a way that screen readers

skip over these icons completely, making it impossible for Mr.

Douglass to discover the color options independently.




                                                13
            Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 14 of 23




       c.       The Digital Platform uses visual cues as the only

means of conveying information, indicating an action, prompting

a response, or distinguishing a visual element. Providing

information conveyed visually through an audio means is

necessary to ensure that shoppers who cannot see can still

perceive this information. For example, Normal Brand places a

gray “X” atop the sizes in which a particular product is

unavailable. Shoppers who perceive content visually will see this

visual cue and infer that the product they’re researching is

unavailable in the corresponding size. Unfortunately, Normal

Brand fails to include alternative text to also identify which sizes are unavailable, making it

impossible for Mr. Douglass to discover which sizes are out-of-stock while using his screen reader.

       d.       The Digital Platform prevents screen reader users

from accessing primary content. For example, the Digital

Platform provides a size guide that shoppers may review to

determine what size apparel to purchase. Size guides are

particularly important to consumers who shop online because

they lack the opportunity to try on products, like the apparel that

Normal Brand sells, before purchasing. Unfortunately, the Digital

Platform prevents Mr. Douglass from tabbing to the size guide.

Instead, screen readers remain focused on the content of the

Digital Platform’s underlying pages. As a result, Mr. Douglass is




                                                14
               Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 15 of 23




unable to access the sizing information he requires to confidently purchase apparel that will fit,

making it more likely he abandons the online shopping experience before making a purchase.

          e.       Shoppers who perceive content visually will

notice that many products available for purchase on the Digital

Platform include two prices. One price—a higher price—appears

in strikethrough font. The other—a lower price—does not.

Shoppers who perceive content visually will likely infer that the

price appearing in strikethrough font is the “old” or “original”

price, while the price appearing in regular font is the “new” or

“sale” price. Unfortunately, screen readers cannot identify the

meanings of these two fonts so that users can make an informed

decision. Instead, screen reader users hear two prices for the same

product, and cannot determine what they signify, like different quantities, conditions, sizes, or in

this case, sales. This confusion prevents Mr. Douglass from making informed purchasing

decisions, and increases the odds he will abandon the purchase process without making a selection

at all.

          27.      These barriers, and others, deny Mr. Douglass full and equal access to all of the

services the Digital Platform offers, and now deter him from attempting to use the Digital Platform.

Still, Mr. Douglass would like to, and intends to, attempt to access the Digital Platform in the

future to research the goods and services Normal Brand offers or to test the Digital Platform for

compliance with the ADA. See Heinzl v. Cracker Barrel Old Country Stores, Inc., 2:14-cv-1455,

2016 WL 2347367, at *21 (W.D. Pa. Jan. 27, 2016), report and recommendation adopted as

modified sub nom. Heinzl v. Cracker Barrel Old Country Store, Inc., 2:14-CV-1455, 2016 WL



                                                  15
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 16 of 23




1761963 (W.D. Pa. Apr. 29, 2016) (“[T]he weight of authority is to permit standing to a plaintiff

who acts as a tester.”).

        28.     If the Digital Platform were accessible, i.e. if Normal Brand removed the access

barriers and implemented the practices described above, Mr. Douglass could independently

research and purchase Normal Brand’s products and access its other online content and services.

        29.     Though Normal Brand may have centralized policies regarding the maintenance

and operation of its Digital Platform, Normal Brand has never had a plan or policy that is

reasonably calculated to make its Digital Platform fully accessible to, and independently usable

by, individuals with vision related disabilities. As a result, the complained of access barriers are

permanent in nature and likely to persist.

        30.     The law requires that Normal Brand reasonably accommodate Mr. Douglass’s

disability by removing these existing access barriers. Removal of the barriers identified above is

readily achievable and may be carried out without much difficulty or expense.

        31.     Mr. Douglass has been, and in the absence of an injunction will continue to be,

injured by Normal Brand’s failure to provide its online content and services in a manner that is

compatible with screen reader technology.

   DEFENDANT’S KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
        32.     Normal Brand has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

        33.     In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

                                                 16
          Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 17 of 23




        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman       Ted      Budd,   U.S.   House       of   Representatives    (Sept.   25,      2018),

https://www.adatitleiii.com/wp-content/uploads/sites/121/2018/10/DOJ-letter-to-congress.pdf

(last accessed Apr. 15, 2020); see also Brief of the United States as Amicus Curiae in Support of

Appellant, Hooks v. Okbridge, Inc., Case No. 99-50891 (5th Cir. June 30, 2000),

https://www.justice.gov/sites/default/files/crt/legacy/2010/12/14/hooks.pdf (last accessed Apr. 15,

2020) (“A COMMERCIAL BUSINESS PROVIDING SERVICES SOLELY OVER THE

INTERNET IS SUBJECT TO THE ADA'S PROHIBITION AGAINST DISCRIMINATION ON

THE BASIS OF DISABILITY.”) (emphasis in original).

        34.     More recently, the United States Supreme Court declined to review a Ninth Circuit

decision holding that (1) Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

(“Title III”) covers websites and mobile applications (2) the imposition of liability on businesses

for not having an accessible website and mobile application does not violate the due process rights

of public accommodations. See Robles v. Domino's Pizza, LLC, 913 F.3d 898 (9th Cir. 2019) cert.

denied 589 U.S. ___ (U.S. Oct. 7, 2019) (No. 18-1539).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        35.     There is no DOJ administrative proceeding that could provide Mr. Douglass with

Title III injunctive relief.




                                                 17
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 18 of 23




       36.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide Mr.

Douglass with relief.

       37.     Mr. Douglass asserts violations of existing and longstanding statutory and

regulatory requirements to provide auxiliary aids or services necessary to ensure effective

communication, and courts routinely decide these types of effective communication matters.

       38.     Resolution of Mr. Douglass’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Normal Brand offers content and services on its Digital Platform, and

(b) whether Mr. Douglass can access the content and services fully and equally.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

       39.     The assertions contained in the previous paragraphs are incorporated by reference.

       40.     Normal Brand’s Digital Platform is a service of a place of public accommodation

within the definition of Title III of the ADA, 42 U.S.C. § 12181(7). See Clark v. McCormick &

Company, Inc., Case No. 1:19-cv-00301-AJS, Text Order, ECF 99 (W.D. Pa. Jan. 16, 2020) (Judge

Schwab); West v. DocuSign, Inc., 2019 WL 3843054 (W.D. Pa. Aug. 15, 2019) (J. Schwab)

(“Plaintiff’s allegations support a theory that she was rendered unable to access property (i.e., the

website) owned, operated, and controlled by Defendant. The legal argument raised by Defendant

is, therefore, not supported by the Third Circuit authority which it cites, and runs contrary to

decisions reached (and published) by this Court in substantially similar if not identical cases[.]”);

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., 251 F. Supp. 3d 908, 916–18 (W.D. Pa.

2017) (J. Schwab); Suchenko v. ECCO USA, Inc., 2018 WL 3660117, No. 18-cv-0562-AJS (W.D.



                                                 18
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 19 of 23




Pa. Aug. 2, 2018) (J. Schwab); and Suchenko v. ECCO USA, Inc., 2018 WL 3933514, No. 18-cv-

0562-AJS (W.D. Pa. Aug. 16, 2018) (J. Schwab).

       41.     In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Normal Brand does not provide Mr. Douglass with full and

equal access to its Digital Platform, it has violated the ADA.

       42.     In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

       43.     Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

       44.     Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

       45.     In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has



                                                  19
          Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 20 of 23




explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

        46.     By failing to provide its Digital Platform’s content and services in a manner that is

compatible with auxiliary aids, Normal Brand has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Digital Platform;

                (b)     affording individuals with visual disabilities access to its Digital Platform

that is not equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        47.     Normal Brand has violated Title III by, without limitation, failing to make its

Digital Platform’s services accessible by screen reader programs, thereby denying individuals who

are partially sighted, visually impaired, or totally blind the benefits of the Digital Platform,




                                                   20
            Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 21 of 23




providing them with benefits that are not equal to those it provides others, and denying them

effective communication.

        48.     Normal Brand has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Digital Platform to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

        49.     Making its online goods, content, and services compatible with screen readers does

not change the content of the Digital Platform nor result in making the Digital Platform different,

but enables individuals with visual disabilities to access the online store Normal Brand already

provides.

        50.     Normal Brand’s ongoing violations of Title III have caused, and in the absence of

an injunction will continue to cause, harm to Mr. Douglass and other individuals with visual

disabilities.

        51.     Mr. Douglass’s claims are warranted by existing law or by non-frivolous argument

for extending, modifying, reversing existing law, or for establishing new law.

        52.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Mr. Douglass requests relief as set forth below.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably




                                                21
           Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 22 of 23




calculated to ensure that its Digital Platform is fully accessible to, and independently usable by,

individuals with visual disabilities;

          (B)      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Digital Platform into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Digital Platform is fully accessible to, and independently usable by, blind individuals, and

which further directs that the Court shall retain jurisdiction for a period to be determined to ensure

that Defendant has adopted and is following an institutional policy that will in fact cause it to

remain fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

described more fully in paragraph 11 above.

          (C)      Payment of actual, statutory, nominal, and other damages, as the Court deems

proper;

          (D)      Payment of costs of suit;

          (E)      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment. See People

Against Police Violence v. City of Pittsburgh, 520 F.3d 226, 235 (3d Cir. 2008) (“This Court, like

other Courts of Appeals, allows fees to be awarded for monitoring and enforcing Court orders and

judgments.”); Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-

AJS (W.D. Pa. Jan. 11, 2018) (ECF 191); Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-

DJC (D. Mass. Apr. 17, 2018) (ECF 11); Amended Order Granting In Part Plaintiffs’ Motion For

Attorneys’ Fees And Costs; Denying Administrative Motion To Seal, National Federation of the

Blind of California v. Uber Technologies, Inc., Case No 14-cv-04086-NC (N.D. Cal. Nov. 8,

2019),          https://rbgg.com/wp-content/uploads/NFB-v-Uber-Amended-Order-Granting-In-Part-



                                                  22
         Case 2:20-cv-00543-AJS Document 1 Filed 04/15/20 Page 23 of 23




Pltfs-Motion-for-Attys-Fees-and-Costs-11-08-19.pdf (last accessed Apr. 15, 2020) (finding

plaintiffs "are entitled to reasonable attorneys' fees incurred in connection with monitoring

[defendant's] compliance with the Settlement" of a Title III ADA case);

       (F)    Whatever other relief the Court deems just, equitable and appropriate; and

       (G)    An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

                                                    Respectfully Submitted,


 Dated: April 15, 2020                           /s/ Kevin W. Tucker
                                                 Kevin W. Tucker (He/Him/His)
                                                 Pa. No. 312144
                                                 Kevin J. Abramowicz
                                                 Pa. No. 320659
                                                 EAST END TRIAL GROUP LLC
                                                 186 42nd St., P.O. Box 40127
                                                 Pittsburgh, PA 15201
                                                 Tel. (412) 877-5220
                                                 ktucker@eastendtrialgroup.com
                                                 kabramowicz@eastendtrialgroup.com




                                               23
